194 F.2d 540
George L. SOGG, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11346.
United States Court of Appeals Sixth Circuit.
February 8, 1952.

Petition for Review of a Decision of The Tax Court.
Malvern B. Fink, Jacksonville, Fla., for petitioner.
Theron L. Caudle, Charles Oliphant, Rollin H. Transue, Ellis N. Slack, Helen Goodner, Edward J. P. Zimmerman, and S. Dee Hanson, all of Washington, D. C., for respondent.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard and considered upon the whole record and upon the oral arguments and printed briefs of the attorneys for the petitioner and the respondent, respectively;


2
And the Court being of opinion that, on the basis of the determinative findings of fact of the Tax Court which are supported by substantial evidence and are not clearly erroneous and for the reasons stated in its opinion;


3
The decision of the Tax Court should be, and the same is hereby ordered to be, affirmed.